ORDER

PER CURIAM.
Appellant, Larry Zelenovich, appeals the judgment entered by the Circuit Court of St. Louis County dissolving his marriage to respondent, Cynthia Zelenovich. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).